Title: From George Washington to James Keith, 17 March 1793
From: Washington, George
To: Keith, James



Dr Sir,
Philada March 17th 1793

I have duly received your letter of the 7th inst. respecting the issuing Executions against the Trustees of Semple, provided they should not procure an Injunction for staying them before the first of April. In reply to which I have only to observe, that I am so extremely anxious to have the affairs relative to Colo. Colvill’s estate settled, and so pressing are the claims against it, that it is my wish and desire to have every proper step taken that can expedite the closing of the business. Upon receiving payment from the Trustees of Semple (if execution should not be stayed by an Injunction) you will pay the fees due to the Lawyers, & reserve for you[r]self such compensation for Your agency in the

business as was fixed upon by the Gentlemen to whom the matter was referred by the Court, if this was done—if not, then such as they and you may think adequade after which you will pay the residue (if it should not amount to more than is due on that claim) to Colo. Hoe, in discharge of Mr Bennett’s account against the estate—first taking care to have the acct strictly examined, & any errors (of which you say there are some respecting Interest) rectified—Below is the Sums which have been paid to me or my order on acct of the Bond; with the dates of such payments, for your information & government in the settlement of this matter. I am—&ca.

          
            
            
            Sterling
            
          
            1789
            
            
          
          
            Apl 27th
            By an order on Mr Jas Dunlap to pay to Colo. Hoe on acct of Mr Bennett’s claim—£600—sterlg
            £ 600.0.0
          
          
            July 5
            By Do on Do to pay to Do—£100 Sterg @ 133⅓
            100.0.0
          
          
            1790
            
            
          
          
            Decr 10t.
            Recd from Mr Dunlap, by a bill drawn on Andw Clow & Co. in Philada
            £ 176.0.0
          
          
            15t.—
            Recd from Do on Acct of Colo. Colvill’s Estate
            424.   
          
          
            
            
            Sterlg £1300.0.0
          
        
